Opinion

PER CURIAM.
This case concerns injuries suffered by a child in a school corridor. On February 24, 1998, we affirmed the judgment of the trial court striking the first twelve counts of the complaint. The issue that we considered was whether the complaint alleged sufficient facts to bring the case within the identifiable person-imminent harm exception to the governmental immunity rule. We concluded that it did not and affirmed the judgment of the trial court. Bonamico v. Middletown, 47 Conn. App. 758, 764, 706 A.2d 1386 *606(1998). The case was thereafter remanded to this court by the Supreme Court for reconsideration in light of Purzycki v. Fairfield, 244 Conn. 101, 708 A.2d 937 (1998). Bonamico v. Middletown, 244 Conn. 923, 714 A.2d 8 (1998). Purzycki also concerned an injury to a child in a school corridor and the application of the exception to the governmental immunity rule.
Pursuant to the remand, we have reconsidered our decision and conclude that the Purzycki case controls and requires a result contrary to that reached when the case was previously before us.
The decision of this court in Bonamico v. Middletown, supra, 47 Conn. App. 758, is hereby vacated; the judgment of the trial court is reversed and the case is remanded for further proceedings.